Giegerich, J.
It appearing that, since the motion for a reference to ascertain and report as to who is entitled to the *426surplus moneys was made and granted, a new claim has been filed, the proposed order cannot be signed at present. ' Rule 64 provides that all who file a notice of claim previous to the entry of the order of reference shall be entitled to notice of the application for the reference. It is obvious, however, that such notice may be given nunc fro tunc when, as here, the claim is filed intervening the application and the order. Upon proof of the giving of such notice and of notice of settlement of the order and in default of any objection from the new claimant I will sign the order submitted. ✓
Ordered accordingly.